Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle L. Stefanick seeks review of the Merit Systems Protection Board’s order dismissing as untimely her whistle-blower retaliation appeal. Our review of the record reveals that the MSPB did not err in concluding that Stefanick’s appeal was untimely filed and that equitable tolling was not warranted. Accordingly, we deny the petition for review for the reasons stated by the MSPB. Stefanick v. Dep't of State, No. DC-1221-14-0959-W-1, 2015 WL 4606219 (M.S.P.B. July 31, 2015).
We grant the Department of State’s motion to amend the caption, leaving the *252MSPB as the sole respondent. See 5 U.S.C. § 7703(a)(2) (2012). We deny Ste-fanick’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.